FILE COPY




                             COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                         MANDATE
THE STATE OF TEXAS

       To the County Court at Law No 1 of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 15,
2015, the cause upon appeal to revise or reverse your judgment between

                               Ex parte Daniel Lee Ainsworth

             Case Number: 07-15-00091-CR Trial Court Number: 141066

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the County Court
at Law No. 1 of Potter County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                              oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on July 15, 2015.


                                                            Vivian Long
                                                            VIVIAN LONG, CLERK
                                                                                  FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the County Court at Law No. 1 of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 15,
2015, the cause upon appeal to revise or reverse your judgment between

                             Ex parte Daniel Lee Ainsworth

            Case Number: 07-15-00106-CR Trial Court Number: 141094

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the County Court
at Law No. 1 of Potter County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on July 15, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK
                                                                                  FILE COPY




                           COURT OF APPEALS
                         SEVENTH DISTRICT OF TEXAS
                                AMARILLO

                                       MANDATE
THE STATE OF TEXAS

       To the County Court at Law No. 1 of Potter County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on July 15,
2015, the cause upon appeal to revise or reverse your judgment between

                             Ex parte Daniel Lee Ainsworth

            Case Number: 07-15-00107-CR Trial Court Number: 141118

was determined and therein our said Court made its order in these words:

       Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged
and decreed that the appeal is abated and the cause is remanded to the County Court
at Law No. 1 of Potter County, Texas for further proceedings in accordance with this
Court’s opinion entered this day.

                                           oOo

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on July 15, 2015.


                                                        Vivian Long
                                                        VIVIAN LONG, CLERK